Name: Commission Regulation (EC) No 1222/96 of 28 June 1996 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  agricultural structures and production
 Date Published: nan

 No L 161 /62 f EN I Official Journal of the European Communities 29 . 6 . 96 COMMISSION REGULATION (EC) No 1222/96 of 28 June 1996 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13 thereof, and the corresponding provisions of the other Regulations on the common organization of the markets in agricultural products, Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 823/96 (4), esta ­ blishes on the basis of the combined nomenclature an agricultural product nomenclature for export refunds; Whereas the export refund nomenclature should be made part of the Integrated Tariff of the European Community (Taric) from 1 January 1997 so that the automated customs clearance procedures upon export can be used without manual intervention; Whereas, however, such integration requires the refund codes to be adjusted to the additional four-digit code system used currently in the Taric; whereas Regulation (EEC) No 3846/87 should be amended as a result; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Manage ­ ment Committees, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3846/87 is hereby amended as follows: 1 . Article 2 is replaced by the following: 'Article 2 Each subheading of the refund nomenclature shall be provided with a numeric code of 12 consecutive digits as follows: (a) the first eight digits shall be those of the numeric code for the relevant combined nomenclature subheading; (b) the ninth digit shall identify the additional Taric code; (c) the 10th, 11th and 12th digits shall identify the refund nomenclature subheading. If a combined nomenclature subheading is not further subdivided in the refund nomenclature the last three digits shall be "000"'. 2 . The following subparagraph is added to Article 3 after the first subparagraph : 'The last four digits of these codes shall be considered the additional Taric codes referred to in Article 3 (4) of Council Regulation (EEC) No 2658/87 (*) on the tariff and statistical nomenclature and on the Common Customs Tariff. O OJ No L 256, 7. 9 . 1987, p. 1 .' Article 2 In all agricultural Regulations where reference is made to the eleven-digit refund nomenclature code, the reference shall be taken as referring to the 12 digit code of the refund nomenclature . Article 3 This Regulation shall inter into force on 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 126, 24 . 5 . 1996, p. 37. (3) OJ No L 366, 24 . 12 . 1987, p. 1 . 4 OJ No L 111 , 4. 5 . 1996, p. 9 .